PER CURIAM.
The principal question presented by this appeal is whether the district court correctly found taxpayers Bernardi and Richter were persons responsible for payment of withheld taxes and that they willfully failed to pay them over to the United States, so that they were liable for penalties under Section 6672 of the Internal Revenue Code of 1954 (26 U.S.C. § 6672). The district judge entered findings of fact and conclusions of law in favor of the Government. 74 — 1 U.S.Tax Cas. H 9170 (N.D.Ill.1973). We adopt those findings of fact and conclusions of law as our opinion herein.1
Judgment affirmed.

. See also Harrington v. United States, 504 F.2d 1306 (1st Cir. 1974).